Citation Nr: 0203030	
Decision Date: 04/04/02    Archive Date: 04/11/02

DOCKET NO.  96-42 193A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, 
the Commonwealth of Puerto Rico


THE ISSUES

1.  Entitlement to an increased (compensable) rating for an 
anxiety disorder.

2.  Entitlement to an increased rating for duodenal ulcer and 
gastritis currently evaluated as 20 percent disabling.


ATTORNEY FOR THE BOARD

K. L. Bunch, Associate Counsel








INTRODUCTION

The veteran had active military duty from October 1950 to 
September 1952 and from August 1956 to October 1974.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal of a July 1995 rating decision by the San 
Juan, the Commonwealth of Puerto Rico, regional office (RO) 
of the Department of Veterans' Affairs (VA).  

In the July 1995 rating action the RO characterized the 
veteran's service-connected disability as duodenal ulcer 
disease, gastritis, and generalized anxiety disorder under 
diagnostic codes 9400-7305, assigning a 20 percent 
evaluation.  In a June 2001 supplemental statement of the 
case the RO set forth the appellate issues as entitlement to 
an increased rating for an anxiety disorder rated as 0 
percent disabling and entitlement to an increased rating for 
duodenal ulcer rated as 20 percent disabling.  As such, the 
issues are as stated on the title page of this decision.


FINDINGS OF FACT

1.  All evidence necessary for equitable dispositions of the 
veteran's claims has been developed.

2.  The veteran's anxiety neurosis is productive of mild 
social and industrial impairment.

3.  The duodenal ulcer, which is inactive, and gastritis are 
manifested epigastric burning type pain and discomfort, 
heartburn, and bloating with thickened gastric and duodenal 
mucosal folds shown by an upper gastrointestinal series 
without nodular lesions, anemia, current weight loss or by 
one or more incapacitating episodes a year averaging at least 
10 days duration.


CONCLUSIONS OF LAW

1.  The criteria for a 10 percent disability rating for an 
anxiety disorder have been met.  38 U.S.C.A. § 1155 (West 
1991); 38 C.F.R. § Part 4, Diagnostic Code 9400 (in effect 
prior to November 7, 1996).  

2.  The criteria for a rating in excess of 20 percent for 
residuals of a duodenal ulcer and gastritis have not been 
met.  38 U.S.C.A. § 1155 (West 1991); 38 C.F.R. § 4.114, 
Diagnostic Code 7305 (2001).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

There has been a significant change in the law during the 
pendency of this appeal.  On November 9, 2000, the Veterans 
Claims Assistance Act of 2000 (VCAA), 38 U.S.C.A. § 5102, 
5103, 5103A, 5107 (West Supp. 2001) became law.  This law 
redefined the obligations of VA with respect to the duty to 
assist and included an enhanced duty to notify a claimant as 
to the information and evidence necessary to substantiate a 
claim for VA benefits.  This law also eliminated the concept 
of a well-grounded claim and superseded the decision of the 
United States Court of Appeals for Veterans Claims in Morton 
v. West, 12 Vet. App. 477 (1999), withdrawn sub nom. Morton 
v. Gober, No. 96-1517 (U.S. Vet. App. Nov. 6, 2000) (per 
curiam order), which had held that VA could not assist in the 
development of a claim that was not well grounded.  This 
change in the law is applicable to all claims filed on or 
after the date of enactment of the VCAA, or filed before the 
date of enactment and not yet final as of that date.  VCAA, § 
7(a), 114 Stat. at 2099-2100; see also Karnas v. Derwinski, 1 
Vet. App. 308 (1991).  More recently, new regulations were 
adopted to implement the VCAA.   See 66 Fed. Reg. 45,620 
(Aug. 29, 2001) (to be codified as amended at 38 C.F.R §§ 
3.102, 3.156(a), 3.159 and 3.326(a)).  The VCAA is applicable 
to all claims filed on or after the date of enactment, 
November 9, 2000, or filed before the date of enactment and 
not yet final as of that date. See Karnas v. Derwinski, 1 
Vet. App. 308 (1991). 

The RO has not had the opportunity to review the veteran's 
claims in conjunction with the VCAA.  When the board 
addresses in a decision a question that has not been 
addressed by the RO, it must be considered whether the 
claimant has been given adequate notice and opportunity to 
respond and, if not, whether the claimant will be prejudiced 
thereby.  Bernard v. Brown, 4 Vet.App. 384 (1993).  

In this regard, the veteran was notified of the evidence 
needed to substantiate his claims in the statement of the 
case (SOC), and the supplemental statement of the case 
(SSOC).  He has also been informed of the old criteria for 
rating psychiatric disorders and the revised criteria which 
became effective in November 1996. Karnas v. Derwinski, 1 
Vet. App. 308 (1991).  All pertinent medical evidence is of 
record as the veteran during the November 1999 VA examination 
indicated that he was not under active treatment.  A review 
of the record shows that the veteran has been informed of the 
old and revised rating criteria.  Since the schedular 
criteria changed during the appeal prior to a final Board 
decision on the issue, the version most favorable to the 
appellant will apply.  Karnas v. Derwinski, 1 Vet.App. 308, 
313 (1991).  Thus, the Board is satisfied that the VA has 
satisfied the requirements set forth in the VCAA and that 
this decision is not prejudicial to the appellant. 

I. FACTUAL BACKGROUND

The service medical records show that the veteran was seen 
for peptic ulcer disease.  Nervousness was noted at the 
retirement examination.  A January 1976 VA psychiatric 
examination showed a diagnosis of psychophysiologic 
gastrointestinal disorder.  

In a May 1976 rating action, service connection 
(noncompensable) was established for a peptic ulcer disease 
with a psychophysiologic gastrointestinal disorder.  In a 
January 1984 rating action the RO categorized the disorder as 
a generalized anxiety disorder with a history of duodenal 
ulcer disease and continued the noncompensable rating.  This 
rating remained in effect until the current claim.

The veteran received treatment at VA outpatient clinic in 
March 1995 for gastrointestinal complaints.  

The veteran underwent a VA psychiatric  examination in June 
1995.  At that time he reported that he had been unemployed 
since 1991.  He used to work as a teacher for 8 years.  The 
veteran complained that he had multiple medical conditions 
and abdominal problems.  He complained of suffering of 
anxiety, shaking and frequent awakening at night.  He 
admitted to drinking beers, but he said that it was not that 
much.  

The veteran was clean, adequately dressed and groomed.  He 
was alert, and oriented as to person, place, time.  He had a 
red face and body tremors.  His mood was anxious and his 
affect was constricted.  His speech was clear and coherent.  
He was not hallucinating.  He was not suicidal or homicidal.  
His insight and judgment were fair.  He exhibited good 
impulse control.  The veteran was considered competent to 
handle VA funds.  The veteran was diagnosed with the 
following: Axis I, generalized anxiety disorder, alcohol 
dependence; Axis II, none; Axis III, see medical reports; 
Axis IV, economic problems; Axis V, Global Assessment of 
Functioning score GAF 0, unspecified.

A June 1995 VA stomach examination showed that the veteran's 
symptoms consisted of an epigastric burning pain mostly on an 
empty stomach, heartburn, and mild weight loss.  He takes 
medication off and on according to the severity of his 
symptoms.  There was no significant upper gastrointestinal 
(GI) bleeding at any time.  Recently he was seen at the VA 
outpatient clinic for bloody tinged sputum.  Stools guaiac 
examined were negative but the GI series again showed the 
ulcer and hiatal hernia.  

The examination showed that the veteran was 5'9" tall and 
weighs 128 pounds.  His maximum weight within the prior year 
was 138 pounds.  The abdomen was soft, depressible.  There 
was no hepatosplenomegaly.  There was normal peristalsis and 
stools.  There were no masses palpable.  There was no 
periodic vomiting, recurrent hematemesis, or melena.  The 
pain present was mostly an epigastric burning type. The 
veteran was not anemic.  A March 1995 GI series shows 
duodenal ulcer and gastritis.  A 1992 barium swallow showed 
hiatal hernia with no reflux.  The final diagnosis was 
duodenal ulcer disease, gastritis, and hiatal hernia.

A VA psychiatric examination was conducted in November 1999.  
At that time it was reported that the veteran had no recent 
psychiatric hospitalization on file.  He was prescribed 
Ativan at the VA outpatient clinic in 1988.  He had no active 
treatment.  He had been unemployed since 1991.  He lived with 
is wife and mother-in-law.  The veteran complained that he 
forgets many things and had an inability to drive to distant 
places.  He denied use of rum, but admitted to drinking 
beers.

Objective examination showed that the veteran was clean with 
a red face and severe body tremors, a clear sign of alcohol 
withdrawal.  He was alert and oriented as to person, place 
and time.  His mood was extremely anxious.  His affect was 
constricted.  His attention was fair.  His concentration was 
fair.  His memory was fair.  His speech was clear and 
coherent.  He was not hallucinating.  He was not suicidal or 
homicidal.  His insight and judgment were fair.  He exhibited 
good impulse control.  The veteran was considered competent 
to handle VA funds.  The diagnoses were the following: Axis 
I, alcohol dependence and withdrawal symptoms, generalized 
anxiety disorder; Axis II, none; Axis III, see medical 
reports; Axis IV, unspecified; Axis V, current GAF was 65. 

The November 1999 VA stomach examination showed that the 
medical record was furnished and reviewed prior to the 
veteran's evaluation.  The veteran was a 71-year-old male 
with a history of neuropsychiatric disability, diabetes 
mellitus type II, and duodenal ulcer disease.  There was no 
history of gastrointestinal bleeding.  The veteran complained 
of lower abdominal discomfort and heartburn, especially at 
night, associated with pyrosis and excessive bloating.  

The veteran denied hematemesis or melena.  The veteran was 
treated with 150 milligrams of Zantac.  There was no history 
of circulatory disturbances after meals, or hypoglycemic 
reactions.  The veteran complained of occasional diarrhea.  
He denied constipation or episodes of colic pain. 

Physical examination showed that the veteran weighed 138 
pounds and was 69 inches tall.  He was a well-nourished, 
well-developed male.  The abdomen had normal peristalsis, was 
soft and depressible. There was no edema or cyanosis of the 
extremities.  There was a history of duodenal ulcer.  There 
was no history given of recent weight changes or anemia.  
Barium swallow and upper GI's, with fluoroscopic and 
radiographic examination of the upper GI tract and thoracic 
esophagus were performed using the double contrast technique.  
The thoracic esophagus had normal distensibility and mucosal 
pattern and normal propagation of the peristaltic wave.  The 
stomach has normal distensibility.  Thickened gastric folds 
were seen at the cardia.  No active ulcer craters were seen 
at the stomach.  Thickened mucosal folds were also seen at 
the proximal duodenum.  There were no active duodenal ulcer 
craters seen.  The visualized portions of the proximal small 
bowel were unremarkable.  No hiatal hernia or 
gastroesophageal reflux were identified.  The impression was 
thickened gastric and duodenal mucosal folds on basis of mild 
gastritis and duodenitis.  No active ulcer crater was seen.  
The diagnoses were duodenal ulcer disease, gastritis, and 
duodenitis.  

II. ANALYSIS

Disability evaluations are determined by the application of 
VA's Schedule for Rating Disabilities, which is based on the 
average impairment of earning capacity. 38 U.S.C.A. § 1155; 
38 C.F.R. § 4.1 (2001).  Separate diagnostic codes identify 
the various disabilities.  Generally, the degrees of 
disability specified are considered adequate to compensate 
for considerable loss of working time from exacerbations or 
illness proportionate to the severity of the several grades 
of disability.  38 C.F.R. §§ 4.1, 4.10 (2001).  Therefore, 
when there is a question as to which of two evaluations shall 
be applied, the higher evaluation will be assigned if the 
disability picture more nearly approximates the criteria for 
that rating. Otherwise, the lower rating will be assigned. 38 
C.F.R. § 4.7 (2001).

The veteran's statements describing the symptoms of his 
disabilities are considered to be competent evidence.  
Espiritu v. Derwinski, 2 Vet. App. 492 (1992).  However, 
these statements must be viewed in conjunction with the 
objective medical evidence and the rating criteria.

Increased Rating for an Anxiety Disorder

The anxiety disorder is rated under the portion of VA's 
Schedule for Rating Disabilities that pertains to mental 
disabilities.  Prior to November 7, 1996, PTSD was rated 
under 38 C.F.R. § 4.132 (1996).  Effective November 7, 1996, 
the rating schedule for mental disorders was amended.  Where 
the law or regulations change after a claim has been filed or 
reopened but before the administrative or judicial appeal 
process has been conducted, the version most favorable to the 
appellant will apply.  Karnas v. Derwinski, 1 Vet. App. 308, 
313 (1991).

Under the old rating criteria for an anxiety disorder a 
noncompensable rating is warranted when there are neurotic 
symptoms which may somewhat adversely effect relationships 
with others which do not cause impairment of working ability.  

A 10 percent rating is warranted when there is less than the 
criteria for the 30 percent with emotional tension or other 
evidence of anxiety productive of mild social and industrial 
impairment. 

A 30 percent evaluation is warranted, when there is definite 
impairment in the ability to establish or maintain effective 
and wholesome relationships with people and when the 
psychoneurotic symptoms result in such reduction in 
initiative, flexibility, efficiency and reliability levels as 
to produce definite industrial impairment.

In a precedent opinion the General Counsel of the VA 
concluded that "definite" is to be construed as "distinct, 
unambiguous, and moderately large in degree." It represents a 
degree of social and industrial inadaptability that is "more 
than moderate but less than rather large."  VA O.G.C. Prec. 
9- 93 (Nov. 9, 1993).

Under the new rating criteria for anxiety neurosis effective 
November 7, 1996, when a mental condition has been formerly 
diagnosed but the symptoms are not severe enough either to 
interfere with occupational and social functioning or to 
require continuous medication, a noncompensable evaluation is 
warranted.   

A 10 percent rating is warranted where the disorder is 
manifested by occupational and social impairment due to mild 
or transient symptoms which decrease work efficiency and the 
ability to perform occupational tasks only during periods of 
significant stress, or where the symptoms are controlled by 
continuous medication. 

A 30 percent rating is warranted where the disorder is 
manifested by occupational and social impairment with an 
occasional decrease in work efficiency and intermittent 
periods of inability to perform occupational tasks (although 
generally functioning satisfactorily, with routine behavior, 
self-care, and conversation normal), due to such symptoms as 
depressed mood; anxiety; suspiciousness; panic attacks 
(weekly or less often); chronic sleep impairment; and mild 
memory loss (such as forgetting names, directions, and recent 
events).

A GAF rating is a scale reflecting the psychological, social, 
and occupational functioning on a hypothetical continuum of 
mental-health illness.  Richard v. Brown, 9 Vet.App. 266, 267 
(1996), citing Diagnostic and Statistical Manual of Mental 
Disorders (4th ed.1994).  

A GAF of 61 to 70 is defined as some mild symptoms (e.g., 
depressed mood and mild insomnia) or some difficulty in 
social, occupational, or school functioning (e.g., occasional 
truancy, or theft within the household), but generally 
functioning pretty well, with some meaningful interpersonal 
relationships.  A GAF of 0 means insufficient information.  
Id.

In this regard, when examined by the VA in June 1995 the 
veteran's mood was anxious and his affect was constricted.  
He reported frequent awakening at night. Additionally, during 
the recent VA examination extreme anxiety and a constricted 
affect were again noted along with forgetfulness.  Based on 
this evidence the Board finds that the veteran's anxiety 
disorder is productive of mild social and industrial 
impairment.  Accordingly, a 10 percent rating is warranted 
under diagnostic code 9400, in effect prior to November 1996.

However, this same evidence does not provide a basis for a 
higher rating.  The VA examinations described the veteran's 
insight and judgment as fair.  There was no impairment in 
orientation.  There were no complaints or finding indicative 
of panic attacks or depression. During the recent VA 
examination his memory was described as fair.  Additionally 
his current GAF score is 65 which is consistent with mild 
symptoms.  Thus a rating in excess of 10 percent is 
warranted.  

An Increased Rating for a Duodenal Ulcer

The RO has assigned a 20 percent rating in accordance with 
the criteria set forth in the VA's Schedule for Disabilities, 
38 C.F.R. Part 4, Diagnostic Code 7305.  Diagnostic Code 7305 
provides for the evaluation of a duodenal ulcer.  When severe 
with pain only partially relieved by standard ulcer therapy, 
periodic vomiting, recurrent hematemesis or melena, with 
manifestations of anemia and weight loss productive of 
definite impairment of health a rating of 60 percent is 
provided.  When moderately severe, less than severe but with 
impairment of health manifested by anemia and weight loss; or 
recurrent incapacitating episodes averaging 10 days or more 
in duration at least four or more times a rating of 40 
percent is provided.  When moderate with recurring episodes 
of severe symptoms two or three times a year averaging 10 
days in duration, or with continuous moderate manifestations 
a rating of 20 percent is provided. 

Chronic gastritis with severe hemorrhages, or large ulcerated 
or eroded areas is assigned a 60 percent evaluation.  Chronic 
gastritis with multiple small eroded or ulcerated areas and 
symptoms is assigned a 30 percent evaluation.  Chronic 
gastritis with small nodular lesions and symptoms is assigned 
a 10 percent evaluation. Diagnostic Code 7307 (2001).

The applicable regulations state that ratings under 
Diagnostic Codes 7301 to 7329, inclusive, 7331, 7342, and 
7345 to 7348, inclusive, are not to be combined with each 
other.  A single evaluation should be assigned under the 
diagnostic code which reflects the predominant disability 
picture, with elevation to the next higher evaluation where 
the severity of the overall disability warrants such 
elevation.  For postoperative ulcer disease, evaluation under 
the provisions of Diagnostic Code 7308 or 7348 are to be 
considered.  38 C.F.R. § 4.114 (2001).

To summarize, the recent VA examination showed that the 
veteran's primary complaints were abdominal discomfort, 
heartburn, and bloating.  He also reported occasional 
diarrhea.  However, the evaluation showed no evidence of 
vomiting, hematemesis melena, weight loss, or anemia.  
Additionally, there was no circulatory disturbance after 
meals and no history of colic.  Furthermore the upper GI 
series showed no active ulcer, ulcerated areas, or small 
nodular lesions.  

After reviewing the evidence it is the judgment of the Board 
that the overall degree of disability resulting from the 
service connected stomach disorders does not satisfy the 
criteria for a rating in excess of 20 percent.  Accordingly 
the Board finds that the preponderance of the evidence is 
against the veteran's claim.


ORDER

Entitlement to an increased rating of 10 percent for an 
anxiety disorder is granted subject to the law and 
regulations governing the payment of monetary benefits.

Entitlement to an increased rating for duodenal ulcer is 
denied.



		
	ROBERT P. REGAN
	Member, Board of Veterans' Appeals


IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

